           Case 1:18-cv-08333-ALC Document 43 Filed 09/18/20 Page 1 of 1

                                                                                                  9/18/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KIPLING APPAREL CORP.,

                                   Plaintiff,
                                                               18-cv-8333 (ALC)
                       -against-
                                                               ORDER OF DISMISSAL
 BOADING BAIGOU XINCHENG YOUNUO
 TRADING CO., LTD, ET AL.,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         In light of the Court’s Order granting Plaintiff’s motion for entry of default and permanent

injunction, ECF No. 42, the Clerk is respectfully directed to close this case.



SO ORDERED.

Dated:          September 18, 2020
                New York, New York

                                                       __________________________________
                                                             ANDREW L. CARTER, JR.
                                                             United States District Judge
